Hill, J.
1. “As a general .rule, a court of equity will not interfere with the regular administration of an estate by the representative; and to authorize such interference, the facts must clearly show there is a good reason for so doing.” Morrison v. McFarland, 147 Ga. 465 (4), 466 (94 S. E. 569).
2. Under the pleadings and the evidence in this ease, it falls within the general rule stated in headnote 1; and consequently the trial judge did not abuse his discretion in declining to appoint a receiver, and in refusing a temporary injunction. »

Judgment affirmed.


All the Justices concur.